Citation Nr: 1401905	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the reduction of a death pension award due to a change in income was proper.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran served on active duty from December 1946 to May 1948.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in St. Paul, Minnesota, which reduced the appellant's death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

A review of the record demonstrates that the appellant recently submitted a VA Form 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with No Children), received in February 2013.  She also submitted a VA Form 21-8416, Medical Expense Report, as well as, photocopies of receipts for the medical expenses reported therein.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The evidence recently submitted by the appellant, as described above, was not accompanied by a waiver of local jurisdiction.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claim as the newly added Medical Expense Report, in particular, supports her contentions of the impropriety of the recent reduction in her death pension award.  A remand for AOJ consideration of the newly added evidence is therefore required.

Accordingly, the case is REMANDED for the following action:

After considering the newly submitted evidence, including the Improved Pension Eligibility Verification Report and Medical Expense Report with supporting receipts, and undertaking any additional development which it deems to be necessary, VBA should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

